Name: COMMISSION REGULATION (EC) No 180/98 of 23 January 1998 on a special intervention measure for maize in Greece
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 19/4724. 1. 98 COMMISSION REGULATION (EC) No 180/98 of 23 January 1998 on a special intervention measure for maize in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 6 thereof, Whereas maize production in the Orestiada region exceeds local consumption requirements; whereas maize prices in this region are at the intervention price level; whereas the geographical situation and local logistics restrict the possibilities for the other Greek regions and indeed the other Community markets to absorb this surplus of high production in the 1997/98 marketing year; Whereas the Greek market can be relieved by the export of part of this surplus quantity of maize to non-member countries; whereas, in view of world market prices for maize, export is possible only with the aid of a refund; Whereas, however, the refund arrangements laid down in Article 13 of Regulation (EEC) No 1766/92 apply to export from any Member State; whereas such arrange- ments, therefore, are not only unsuitable for solving the problem in question but may also favour the export of maize from Member States where the market situation is different from that in the Orestiada region; Whereas, in the absence of adequate measures, massive quantities of maize may be expected to enter intervention storage in Greece during the marketing year in accord- ance with Article 4 of Regulation (EEC) No 1766/92, the only possibility of disposal being in any case export to non-member countries; whereas, to avoid the abovemen- tioned intervention, a special intervention measure intended to relieve the Greek regional market should be taken pursuant to Article 6 of the said Regulation; whereas, furthermore, such a measure should take the form of a direct export incentive, which would avoid the high cost to the Community budget of buying in and storing products which would in any case then have to be exported; whereas the granting of a refund, the amount of which would be determined by tendering and which would apply only to products exported from the Greek region of Orestiada, would be an appropriate measure for this purpose; Whereas the purpose of the measure is such that refunds should be granted only on maize of the quality required for acceptance for intervention, as defined in Commission Regulation (EEC) No 689/92 (3), as last amended by Regu- lation (EC) No 23/98 (4); whereas the competent agency must make certain maize exported is of this standard; Whereas the nature and objectives of the said measures make it appropriate to apply in respect of it, mutatis mutandis, Article 13 of Regulation (EEC) No 1766/92 and the regulations adopted for the application thereof, in particular Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (5), as last amended by Regulation (EC) No 2052/97 (6); Whereas Regulation (EC) No 1501/95 requires tenderers to apply for an export licence among their other under- takings; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a security of ECU 12 per tonne when they submit their tenders; Whereas the cereals in question should be actually exported from the Member State for which a particular intervention measure was implemented; whereas it is therefore necessary to limit the use of export licences to exports from the Member State in which the licence was applied for and to maize produced in the Orestiada region; whereas the exit points from Greece should be stipulated; Whereas, in order to ensure equal treatment of all concerned, it is necessary to make provision for the licences issued to have an identical period of validity; Whereas, in order to ensure the smooth operation of the export tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities; (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 74, 20. 3. 1992, p. 18. (4) OJ L 4, 8. 1. 1998, p. 48. (5) OJ L 147, 30. 6. 1995, p. 7. (6) OJ L 287, 21. 10. 1997, p. 14. ¬ ¬EN Official Journal of the European CommunitiesL 19/48 24. 1. 98 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. A special intervention measure in the form of an export refund shall be applied in respect of 75 000 tonnes of maize produced in Greece, in the region of Orestiada. Article 13 of Regulation (EEC) No 1766/92 and the provi- sions adopted for the application of that Article shall apply, mutatis mutandis, to the said refund. 2. The Greek intervention agency shall be responsible for implementing the measure referred to in paragraph 1. Article 2 1. Tenders shall be invited in order to determine the amount of the refund referred to in Article 1. 2. The invitation to tender shall relate to the quantity of maize referred to in Article 1(1) for export to all third countries 3. The invitation shall remain open until 2 April 1998. During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender. Article 4(4) of Regulation (EC) No 1501/95 notwithstanding, the time limit for submitting bids for the first partial invitation to tender shall be 29 January 1998. 4. Tenders must be submitted to the Greek interven- tion agency named in the notice of invitation. 5. The tendering procedure shall take place in accord- ance with this Regulation and Regulation (EC) No 1501/95. Article 3 A tender shall be valid only if:  it relates to not less than 1 000 tonnes,  it is accompanied by a written undertaking stipulating that it relates solely to maize produced in the Ores- tiada region, Article 4 Under the tendering procedure referred to in Article 2, box 20 of applications and the export licences shall indi- cate the following: Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 180/98  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã º Ã Ã ¿ ÃÃ ¿Ã Ã ¹Ã Ã  Ã Ã Ã µÃ ¹ µ Ã Ã ¿Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ¿ Ã ºÃ ±Ã »Ã ± µÃ Ã Ã ¿Ã ºÃ ¹ ÃÃ ¿Ã Ã Ã µÃ Ã µÃ ¹ ÃÃ ±Ã Ã ±Ã Ã ¸Ã µÃ Ã ¹ Ã Ã Ã ·Ã ½ ÃÃ µÃ Ã ¹Ã ¿Ã  Ã Ã · Ã Ã ·r Ã Ã Ã µÃ Ã Ã ¹ Ã Ã ±Ã ´Ã ±r Ã Ã Ã ·Ã ½ Ã Ã »Ã » Ã Ã ±Ã ´Ã ±. » Article 5 The refund shall be valid:  in the case of exports over land, only for the following exit points: Ormenion, Kipi and Kastanies,  in the case of exports by sea, only for the port of Alex- androupolis. Article 6 The security referred to in Article 5 of Regulation (EC) No 1501/95 shall be ECU 12 per tonne. Article 7 1. By way of derogation from Article 21(1) of Commis- sion Regulation (EEC) No 3719/88 (1), export licences issued in accordance with Article 8(1) of Regulation (EC) No 1501/95 shall, for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invita- tion to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1, until the end of the fourth month following that of the issue. 3. Notwithstanding Article 11 of Regulation (EEC) No 3719/88, export licence under this tendering procedure shall be valid in Greece only. Article 8 1. The Commission shall decide, under the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 either:  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 1 of Regulation (EC) No 1501/95, or  to make no award. 2. Where a maxium export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. 3. A refund awarded shall not be paid unless the maize exported is of at least intervention quality defined in Article 2(2) of Regulation (EEC) No 689/92. The competent agency shall have an analysis made, by an approved body or company of the landed goods and shall hold at the Commissions disposal an additional sample from each consignment taken and sealed in the presence of the tenderer or his representative. Sampling and analysis costs shall be met by the tenderer. (1) OJ L 331, 2. 12. 1988, p. 1. ¬ ¬EN Official Journal of the European Communities L 19/4924. 1. 98 4. Where the quality does not correspond to that defined in paragraph 3, the refund shall be reduced by ECU 15 per tonne. Article 9 Tenders submitted must reach the Commission through the intervention of the Greek intervention agency at the latest one-and-a-half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. They must be commun- icated in the form indicated in Annex I, to the telex or telefax numbers in Annex II. If no tenders are received, the Greek intervention agency shall inform the Commission of this within the period indicated in the first paragraph. The times fixed for the submission of tenders shall correspond to Belgian time. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European CommunitiesL 19/50 24. 1. 98 ANNEX I Weekly tender for the refund for the export of Greek maize to all third countries (Regulation (EC) No 180/98) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in ecu per tonne 1 2 3 etc. ANNEX II The only numbers to use to call Brussels (DG VI-C-1 (Attention: Messrs Thibault and Brus)) are:  telex:  22037 AGREC B,  22070 AGREC B (Greek characters);  fax:  295 25 15,  296 49 56.